

117 HRES 519 IH: Amending the Rules of the House of Representatives to require the chair of a select commission established in the legislative branch to report each line item expense to the Clerk of the House of Representatives, and for other purposes.
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 519IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Cloud (for himself, Mr. Perry, Mr. Babin, and Mr. Budd) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require the chair of a select commission established in the legislative branch to report each line item expense to the Clerk of the House of Representatives, and for other purposes.1.Legislative branch select commission budget outlays(a)In generalClause 2 of rule II of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:(l)The Clerk shall make information received under clause 6(f) of rule X with respect to the budget outlays of a select commission established in the legislative branch available to the public on a Government website in a searchable, sortable, and downloadable format as soon as possible after it is received..(b)Reporting requirementClause 6 of rule X of the Rules of the House of Representatives is amended by adding at the end the following new paragraph:(f)Not later than 60 days after the date a select commission is established in the legislative branch, and every 30 days thereafter, the chair of the commission shall submit to the Clerk a report that, with respect to each line item expense incurred by the commission to carry out the duties of such commission—(1)documents the date and amount of each outlay; and(2)includes a copy of the receipt for each outlay..